Exhibit 10.1

 

SEVERANCE AGREEMENT

 

This SEVERANCE AGREEMENT (this “Agreement”) is entered into as of the 4th day of
May, 2009 (the “Effective Date”), by and between Force Protection, Inc., a
Nevada corporation (the “Company”), and James J. Grazioplene (“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, The Executive currently serves as a key employee of the Company and the
Executive’s services and knowledge are valuable to the Company in connection
with the management of one or more of the Company’s principal operating
facilities, divisions, departments or Subsidiaries (as defined in Section 1);

 

WHEREAS, the Board (as defined in Section 1) has determined that it is in the
best interests of the Company and its stockholders to improve upon the existing
severance protections for its key employees and to provide an additional
inducement to secure the Executive’s continued services and, in the event of any
threat or occurrence of, or negotiation or other action that could lead to, or
create the possibility of, a Change in Control (as defined in Section 1) of the
Company, to ensure the Executive’s continued and undivided dedication to the
Executive’s duties when faced with the possibility of Change in Control; and

 

WHEREAS, the Board has authorized the Company to enter into this Agreement.

 

NOW, THEREFORE, for and in consideration of the promises and the mutual
covenants and agreements herein contained, the Company and the Executive hereby
agree as follows:

 

1.                                       Definitions.  As used in this
Agreement, the following terms shall have the respective meanings set forth
below:

 

(a)                                  “Board” means the Board of Directors of the
Company.

 

(b)                                 “Cause” means (i) the Executive’s material
breach of the Executive’s duties and responsibilities (other than as a result of
the Executive’s Disability) which is (x) demonstrably willful and deliberate on
the Executive’s part, (y) committed in bad faith or without reasonable belief
that such breach is in the best interests of the Company and (z) not remedied
within ten (10) days after receipt of written notice from the Company specifying
such breach; (ii) the Executive’s indictment for, conviction of, or plea of nolo
contendere to, a felony; or (iii) the Executive’s gross negligence or any act of
theft, fraud, misappropriation, malfeasance or dishonesty by the Executive in
connection with the performance of the Executive’s duties to the Company which
is demonstrably willful and deliberate on the Executive’s part.

 

Cause shall not exist unless and until the Company has delivered to the
Executive a copy of a resolution duly adopted by a majority of the entire Board
at any duly called meeting of the Board (after reasonable notice to the
Executive and an opportunity for the Executive, together with counsel, to be
heard before the Board), finding that in the good faith opinion of the Board an
event set forth in clauses (i), (ii) or (iii) has occurred and specifying the
particulars thereof in detail.

 

--------------------------------------------------------------------------------


 

The Company must notify the Executive of any event constituting Cause (in
accordance with the provisions of Section 14(b)) within ninety (90) days
following the Board’s (excluding, if applicable, the Executive) knowledge of its
existence or such event shall not constitute Cause under this Agreement.

 

(c)                                  “Change in Control” means the occurrence of
any one of the following events:

 

(i)                                     any “person” (as such term is defined in
Section 3(a)(9) of the Securities Exchange Act of 1934 (the “Exchange Act”) and
as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or becomes a
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing 35% or more of the
combined voting power of the Company’s then outstanding securities eligible to
vote for the election of the Board (the “Company Voting Securities”); provided,
however, that the event described in this paragraph (i) shall not be deemed to
be a Change in Control by virtue of any of the following acquisitions: (A) by
the Company or any Subsidiary; (B) by any employee benefit plan (or related
trust) sponsored or maintained by the Company or any Subsidiary; (C) by any
underwriter temporarily holding securities pursuant to an offering of such
securities; (D) pursuant to a Non-Control Transaction (as defined in paragraph
(iii) below); or (E) a transaction (other than one described in paragraph
(iii) below) in which Company Voting Securities are acquired from the Company,
if a majority of the incumbent Board (as defined in paragraph (ii) below)
approves a resolution providing expressly that the acquisition pursuant to this
clause (E) does not constitute a Change in Control under this paragraph (i);

 

(ii)                                  individuals who, on February 29, 2008,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority thereof, provided that any person becoming a director
subsequent to February 29, 2008, whose election or nomination for election was
approved by a vote of at least two-thirds of the directors comprising the
Incumbent Board (either by a specific vote or by approval of the proxy statement
of the Company in which such person is named as a nominee for director, without
objection to such nomination) shall be considered a member of the Incumbent
Board; provided, however, that no individual initially elected or nominated as a
director of the Company as a result of an actual or threatened election contest
with respect to directors or any other actual or threatened solicitation of
proxies or consents by or on behalf of any person other than the Board shall be
deemed to be a member of the Incumbent Board;

 

(iii)                               the consummation of a merger, consolidation,
share exchange or similar form of corporate transaction involving the Company or
any of its Subsidiaries that requires the approval of the Company’s stockholders
(whether for such transaction or the issuance of securities in the transaction
or otherwise) (a “Reorganization”), unless immediately following such
Reorganization: (A) more than 60% of the total voting power of (x) the
corporation resulting from such Reorganization (the “Surviving Company”), or
(y) if applicable, the ultimate parent corporation that directly or indirectly
has beneficial ownership of 95% of the voting securities eligible to elect
directors of the

 

2

--------------------------------------------------------------------------------


 

Surviving Company (the “Parent Company”), is represented by Company Voting
Securities that were outstanding immediately prior to such Reorganization (or,
if applicable, is represented by shares into which such Company Voting
Securities were converted pursuant to such Reorganization), and such voting
power among the holders thereof is in substantially the same proportion as the
voting power of such Company Voting Securities among holders thereof immediately
prior to the Reorganization; (B) no person (other than any employee benefit plan
(or related trust) sponsored or maintained by the Surviving Company or the
Parent Company) is or becomes the beneficial owner, directly or indirectly, of
35% or more of the total voting power of the outstanding voting securities
eligible to elect directors of the Parent Company (or, if there is no Parent
Company, the Surviving Company); and (C) at least a majority of the members of
the board of directors of the Parent Company (or, if there is no Parent Company,
the Surviving Company) following the consummation of the Reorganization were
members of the Incumbent Board at the time of the Board’s approval of the
execution of the initial agreement providing for such Reorganization (any
Reorganization which satisfies all of the criteria specified in (A), (B) and
(C) above shall be deemed to be a “Non-Control Transaction”);

 

(iv)                              the stockholders of the Company approve a plan
of complete liquidation or dissolution; or

 

(v)                                 the consummation of a sale (or series of
sales) of all or substantially all of the assets of the Company and its
Subsidiaries to an entity that is not an affiliate of the Company.

 

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of 35% or more of the
Company Voting Securities as a result of the acquisition of Company Voting
Securities by the Company which reduces the number of Company Voting Securities
outstanding; provided, that, if after such acquisition by the Company such
person becomes the beneficial owner of additional Company Voting Securities that
increases the percentage of outstanding Company Voting Securities beneficially
owned by such person, a Change in Control shall then occur.

 

(d)                                 “Change in Control Termination Period” means
the period of time beginning with a Change in Control and ending two (2) years
following such Change in Control.

 

(e)                                  “Date of Termination” means (i) the
effective date on which the Executive’s employment with the Company terminates,
as specified in a prior written notice by the Company or the Executive, as the
case may be, to the other, delivered pursuant to Section 14, or (ii) if the
Executive’s employment with the Company terminates by reason of death, the date
of death of the Executive.

 

(f)                                    “Disability” means the Executive’s
incapacity due to physical or mental illness, as evidenced by a written
statement from a licensed physician acceptable to the Company or by the
insurance company which insures the Company’s long-term disability plan in which
the

 

3

--------------------------------------------------------------------------------


 

Executive is eligible to participate which confirms the Executive’s inability to
perform due to such physical or mental illness.

 

(g)                                 “Good Reason” means, without the Executive’s
express written consent, the occurrence of any of the following events following
a Change in Control:

 

(i)                                     (A) any change in the authority, duties
or responsibilities that is inconsistent in any material and adverse respect
with the Executive’s authority, position(s), duties, responsibilities or status
with the Company immediately prior to such Change in Control (including any
material and adverse diminution of such duties or responsibilities) or (B) a
material and adverse change in the Executive’s reporting responsibilities,
titles or offices with the Company as in effect immediately prior to such Change
in Control;

 

(ii)                                  a material reduction by the Company in the
Executive’s rate of annual base salary or annual target bonus opportunity
(including any material and adverse change in the formula for such annual bonus
target) as in effect immediately prior to such Change in Control or as the same
may be increased from time to time thereafter;

 

(iii)                               any requirement of the Company that the
Executive be based anywhere more than fifty (50) miles from the place of
business where the Executive is located at the time of the Change in Control;

 

(iv)                              the failure of the Company to continue in
effect any employee benefit plan or compensation plan in which the Executive is
participating immediately prior to such Change in Control and which is material
to the Executive’s overall compensation, unless the Executive is permitted to
participate in other plans providing the Executive with benefits or compensation
which are not materially less, or the taking of any action by the Company which
would materially and adversely affect the Executive’s participation in or
materially and adversely reduce the Executive’s benefits under any such plan; or

 

(v)                                 a material breach by the Company of this
Agreement or any other material agreement in effect between the Executive and
the Company.

 

Any event described in this Section 1(g) which occurs prior to a Change in
Control, but was at the request of a third party who had indicated an intention
or taken steps reasonably calculated to effect a Change in Control and who
effectuates a Change in Control, shall constitute Good Reason following a Change
in Control for purposes of this Agreement (treating the date of such event as
the date of the Change in Control) notwithstanding that it occurred prior to the
Change in Control. For purposes of this Agreement, any good faith determination
of Good Reason made by the Executive shall be conclusive; provided, however,
that an isolated, insubstantial and inadvertent action taken in good faith and
which is remedied by the Company promptly after receipt of notice thereof given
by the Executive shall not constitute Good Reason. The Executive must provide
notice of termination of employment (in accordance with the provisions of
Section 14(b)) within ninety (90) days of the initial existence of an event
constituting Good Reason (including any such event which occurs prior to a
Change in Control

 

4

--------------------------------------------------------------------------------


 

pursuant to the first sentence of this paragraph) or such event shall not
constitute Good Reason under this Agreement. The Company shall have thirty (30)
days following its receipt of a notice of termination of employment from the
Executive to remedy the condition the Executive claimed to provide a basis for
such termination in the notice of termination.

 

(h)                                 “Nonqualifying Termination” means a
termination of the Executive’s employment (i) by the Company for Cause, (ii) by
the Executive for any reason other than (x) for Good Reason during the Change in
Control Termination Period or (y) for any reason during the Window Period,
(iii) as a result of the Executive’s death, or (iv) by the Company due to the
Executive’s absence from the Executive’s duties with the Company on a full-time
basis for at least one hundred thirty (130) business days during any consecutive
twelve month period as a result of the Executive’s Disability.

 

(i)                                     “Subsidiary” means any corporation or
other entity in which the Company has a direct or indirect ownership interest of
50% or more of the total combined voting power of the then outstanding
securities or interests of such corporation or other entity entitled to vote
generally in the election of directors or in which the Company has the right to
receive 50% or more of the distribution of profits or 50% of the assets on
liquidation or dissolution.

 

(j)                                     “Window Period” means the thirty (30)
day period immediately following the six (6) month anniversary of a Change in
Control.

 

2.                                       Obligations of the Executive.  The
Executive agrees that if a Change in Control shall occur, the Executive shall
not voluntarily leave the employ of the Company without Good Reason until ninety
(90) days following such Change in Control.

 

3.                                       Severance Payments.  Except as
otherwise provided in Section 4 and subject to Section 6 and Section 19, if the
Executive’s employment with the Company is terminated other than by reason of a
Nonqualifying Termination, then the Company shall pay or provide the Executive
(or the Executive’s beneficiary or estate) with the following payments or
benefits:

 

(a)                                  a lump-sum cash amount within thirty (30)
days following the Date of Termination equal to the sum of: (i) the Executive’s
base salary through the Date of Termination, and any accrued vacation, in each
case to the extent not theretofore paid; (ii) any unpaid bonus accrued with
respect to the fiscal year ending on or preceding the Date of Termination; and
(iii) subject to presentment of appropriate documentation, any unreimbursed
expenses incurred through the Date of Termination in accordance with Company
policy (collectively, the “Accrued Amounts”);

 

(b)                                 a lump-sum cash amount within the calendar
year next following the calendar year during which the Date of Termination
occurs equal to the product of (i) the annual bonus the Executive would have
been paid for the calendar year during which the Date of Termination occurs
based on the achievement of actual performance goals and (ii) a fraction, the
numerator of which the number days in the fiscal year in which the Date of
Termination occurs through the Date of Termination and the denominator of which
is three hundred sixty-five (365) (the “Pro-Rata Bonus”);

 

5

--------------------------------------------------------------------------------


 

(c)           a lump-sum cash amount on the 55th day following the Date of
Termination equal to one times the sum of (A) the Executive’s annual base salary
and (B) the greatest of (1) the Executive’s target bonus for the fiscal year in
which the Executive’s Date of Termination occurs and (2) the average of the
actual bonuses earned by the Executive in respect of the two (2) preceding
fiscal years of the Company immediately preceding the fiscal year in which the
Date of Termination occurs;

 

(d)           subject to (A) the Executive’s timely election of continuation
coverage under the Consolidated Budget Omnibus Reconciliation Act of 1985, as
amended (“COBRA”), (B) the Executive’s continued co-payment of the employee
portion of any contribution or premium at the same level and cost to the
Executive as if the Executive were an employee of the Company (excluding, for
purposes of calculating cost, an employee’s ability to pay premiums with pre-tax
dollars) and (C) the Executive’s continued eligibility for COBRA continuation
coverage, the Company will pay for a period of up to twelve (12) months
following the Date of Termination the portion of the Executive’s COBRA premium
equivalent to what the Company would have paid if the Executive were an employee
of the Company. Notwithstanding the foregoing, in the event the Executive fails
to pay any required contribution or premium or becomes employed with another
employer and becomes eligible to receive substantially similar or improved
medical, dental or vision benefits from such employer (whether or not the
Executive accepts such benefits), the Company’s obligations under this
Section 3(d) shall immediately cease, except that the Company’s obligation to
continue to make available continuation coverage under COBRA at the full COBRA
rates shall be determined in accordance with COBRA. The Executive will notify
the Company of the Executive’s eligibility for medical, dental or vision
benefits from a subsequent employer within thirty (30) days of such eligibility;
and

 

(e)           with respect to outstanding equity awards held by the Executive as
of the Date of Termination, all stock options and stock appreciation rights that
would become vested and exercisable if the Executive had continued to be
employed with the Company during the twelve (12) month period commencing on the
Date of Termination shall vest and become exercisable and the restrictions on
all restricted stock awards, restricted stock units and other equity or
incentive awards that would have lapsed if the Executive had continued to be
employed with the Company during the twelve (12) month period commencing on the
Date of Termination shall lapse and such awards shall become immediately
payable; provided, however, that if any such award is subject to Section 409A
(as defined in Section 19, below), the provisions of this Section 3(e) will not
result in the immediate payment of such award if such payment would result in
the imposition of tax, interest and/or penalties upon the Executive under
Section 409A, in which case such payment shall be made at the earliest time such
payment can be made without resulting in the imposition of tax, interest and/or
penalties upon the Executive under Section 409A; and

 

(f)            all other payments, benefits or fringe benefits to which the
Executive shall be entitled under the terms of any applicable compensation
arrangement or benefit, equity or fringe benefit plan or program or grant (the
“Other Benefits”).

 

4.             Change in Control Severance Payments.  If a Change in Control
occurs and the Executive’s employment with the Company is terminated (x) other
than by reason of a Nonqualifying Termination (1) during the Change in Control
Termination Period or (2) prior to

 

6

--------------------------------------------------------------------------------


 

the Change in Control Termination Period and the Executive reasonably
demonstrates that such termination was at the request of a third party who had
indicated an intention or taken steps reasonably calculated to effect such
Change in Control and who effectuates such Change in Control (or such
termination was otherwise in anticipation of such Change in Control) or (y) by
the Executive for any reason during the Window Period, then, subject to
Section 6 and Section 19 the Company shall pay or provide the Executive (or the
Executive’s beneficiary or estate) with the following payments or benefits:

 

(a)           a lump-sum cash amount within thirty (30) days following the Date
of Termination (or, if later, the date of the Change in Control) equal to the
sum of the Accrued Amounts;

 

(b)           a lump-sum cash amount within the calendar year next following the
calendar year during which the Date of Termination occurs equal to the Pro-Rata
Bonus;

 

(c)           a lump-sum cash amount on the 55th day following the Date of
Termination (or, if later, the date of the Change in Control) equal to one and
one-half times the sum of: (A) the Executive’s highest rate of annual base
salary during the 12-month period prior to the Date of Termination; and (B) the
greatest of (1) the Executive’s target bonus for the fiscal year in which the
Executive’s Date of Termination occurs, (2) the Executive’s target bonus for the
fiscal year in which the Change in Control occurs and (3) the average of the
actual bonuses earned by the Executive in respect of the two (2) preceding
fiscal years of the Company immediately preceding the fiscal year in which the
Change in Control occurs;

 

(d)           COBRA continuation coverage pursuant to Section 3(d), except that
the Company will pay the portion of the Executive’s COBRA premium equivalent to
what the Company would have paid if the Executive were an employee of the
Company for a period of up to eighteen (18) months following the Date of
Termination instead of for up to twelve (12) months;

 

(e)           with respect to outstanding equity awards held by the Executive as
of the Date of Termination, all stock options and stock appreciation rights
shall vest and become exercisable and the restrictions on all restricted stock
awards, restricted stock units and other equity or incentive awards shall lapse
and such awards shall become immediately payable; provided, however, that if any
such award is subject to Section 409A (as defined in Section 19, below), the
provisions of this Section 3(e) will not result in the immediate payment of such
award if such payment would result in the imposition of tax, interest and/or
penalties upon the Executive under Section 409A, in which case such payment
shall be made at the earliest time such payment can be made without resulting in
the imposition of tax, interest and/or penalties upon the Executive under
Section 409A; and

 

(f)            the Other Benefits.

 

Notwithstanding anything herein to the contrary, if the Executive becomes
entitled to, and receives, payments and benefits pursuant to Section 3 and
thereafter becomes entitled to payments and benefits pursuant to this Section 4,
payments under this Section 4 shall be promptly paid following the Change in
Control (and in no event later than the March 15th of the

 

7

--------------------------------------------------------------------------------


 

calendar year following the calendar year in which the Change in Control occurs)
and such payments and benefits shall be reduced by any amounts received pursuant
to Section 3. In addition, the Executive’s right to receive the lump sum cash
payment pursuant to Sections 3(c) or 4(c) shall terminate on March 15th of the
calendar year following the calendar year in which the Window Period commenced,
and no such amount shall be payable thereafter.

 

5.             Payments Upon Non-Qualifying Termination of Employment.  If the
Executive’s employment with the Company shall terminate by reason of a
Nonqualifying Termination, then the Company shall pay to the Executive (or the
Executive’s beneficiary or estate) within thirty (30) days following the Date of
Termination, a lump-sum cash amount equal to the Accrued Amounts (other than the
amount described in Section 3(a)(ii) if the Executive is terminated by the
Company for Cause) and provide the Other Benefits.

 

6.             Release Required; Resignations.  Any amounts payable pursuant to
this Agreement (other than Accrued Amounts and Other Benefits) shall only be
payable if the Executive executes and delivers to the Company (and does not
revoke) a general release of claims in a form substantially in the form of
Exhibit A attached hereto, and such release becomes irrevocable within
fifty-five (55) days following the Executive’s Date of Termination.

 

7.             Certain Additional Payments by the Company.  (a) Anything in this
Agreement to the contrary notwithstanding, in the event it shall be determined
that any payment, award, benefit or distribution (or any acceleration of any
payment, award, benefit or distribution) by the Company (or any of its
affiliated entities) or any entity which effectuates a Change in Control (or any
of its affiliated entities) to or for the benefit of the Executive (whether
pursuant to the terms of this Agreement or otherwise, but determined without
regard to any additional payments required under this Section 7) (a “Payment”)
would be subject to the excise tax imposed by Section 4999 of the Internal
Revenue Code of 1986, as amended (the “Code”), or any interest or penalties are
incurred by the Executive with respect to such excise tax (such excise tax,
together with any such interest and penalties, are hereinafter collectively
referred to as the “Excise Tax”), then the Company shall pay the Executive an
additional payment (a “Gross-Up Payment”) in an amount such that, after payment
by the Executive of all taxes (including any interest or penalties imposed with
respect to such taxes) including, without limitation, any income and employment
taxes (and any interest and penalties imposed with respect thereto) and any
Excise Tax imposed upon the Gross-Up Payment, the Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax imposed upon the Payments. For
purposes of determining the amount of the Gross-Up Payment, the Executive shall
be deemed to (i) pay federal income taxes at the highest marginal rates of
federal income taxation for the calendar year in which the Gross-Up Payment is
to be made, and (ii) pay applicable state and local income taxes at the highest
marginal rate of taxation for the calendar year in which the Gross-Up Payment is
to be made, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

 

(b)           Subject to the provisions of Section 7(a), all determinations
required to be made under this Section 7, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determinations, shall be made by the public
accounting firm that is retained by the Company as

 

8

--------------------------------------------------------------------------------


 

of the date immediately prior to the Change in Control (the “Accounting Firm”)
which shall provide detailed supporting calculations both to the Company and the
Executive within fifteen (15) business days of the receipt of notice from the
Company or the Executive that there has been a Payment, or such earlier time as
is requested by the Company (collectively, the “Determination”). Notwithstanding
the foregoing, in the event (i) the Board shall determine prior to the Change in
Control that the Accounting Firm is precluded from performing such services
under applicable auditor independence rules, (ii) the Audit Committee of the
Board determines that it does not want the Accounting Firm to perform such
services because of auditor independence concerns or (iii) the Accounting Firm
is serving as accountant or auditor for the individual, entity or group
effecting the Change in Control, the Board shall appoint another nationally
recognized public accounting firm to make the determinations required hereunder
(which accounting firm shall then be referred to as the Accounting Firm
hereunder). All fees and expenses of the Accounting Firm shall be borne solely
by the Company and the Company shall enter into any agreement requested by the
Accounting Firm in connection with the performance of the services hereunder.
The Gross-Up Payment under this Section 7 with respect to any Payments shall be
made no later than thirty (30) days following such Payment and, in no event,
later than the calendar year next following the calendar year in which the
Executive remits the taxes to which such Gross-Up Payment relates. If the
Accounting Firm determines that no Excise Tax is payable by the Executive, it
shall furnish the Executive with a written opinion to such effect, and to the
effect that failure to report the Excise Tax, if any, on the Executive’s
applicable federal income tax return will not result in the imposition of a
negligence or similar penalty. The Determination by the Accounting Firm shall be
binding upon the Company and the Executive. As a result of the uncertainty in
the application of Section 4999 of the Code at the time of the Determination, it
is possible that Gross-Up Payments which will not have been made by the Company
should have been made (“Underpayment”) or Gross-Up Payments are made by the
Company which should not have been made (“Overpayment”), consistent with the
calculations required to be made hereunder. In the event that the Executive
thereafter is required to make payment of any additional Excise Tax, the
Accounting Firm shall determine the amount of the Underpayment that has occurred
and any such Underpayment (together with interest at the rate provided in
Section 1274(b)(2)(B) of the Code) shall be promptly paid by the Company to or
for the benefit of the Executive. In the event the amount of the Gross-Up
Payment exceeds the amount necessary to reimburse the Executive for the
Executive’s Excise Tax, the Accounting Firm shall determine the amount of the
Overpayment that has been made and any such Overpayment (together with interest
at the rate provided in Section 1274(b)(2)(B) of the Code) shall be promptly
paid by the Executive to or for the benefit of the Company. The Executive shall
cooperate, to the extent the Executive’s expenses are reimbursed by the Company,
with any reasonable requests by the Company in connection with any contests or
disputes with the Internal Revenue Service in connection with the Excise Tax.

 

(c)           Nothing in this Section 7 is intended to violate the
Sarbanes-Oxley Act and to the extent that any advance hereunder would do so,
such obligation shall be modified so as to make the advance a nonrefundable
payment to the Executive.

 

9

--------------------------------------------------------------------------------


 

8.             Restrictive Covenants.

 

(a)           Non-Compete.  While employed by the Company and during the twelve
(12) month period after the Date of Termination (the “Restricted Period”), the
Executive shall not directly or indirectly (without the prior written consent of
the Company):

 

(i)            hold a 5% or greater equity (including stock options whether or
not exercisable), voting or profit participation interest in a Competitive
Enterprise, or

 

(ii)           associate (including as an officer, employee, partner,
consultant, agent or advisor) with a Competitive Enterprise and in connection
with the Executive’s association engage, or directly or indirectly manage or
supervise personnel engaged, in any activity:

 

(A)          that is substantially related to any activity that the Executive
was engaged in with the Company or any of its affiliated entities during the
twelve (12) months prior to the Date of Termination (excluding as a director),

 

(B)           that is substantially related to any activity for which the
Executive had direct or indirect managerial or supervisory responsibility with
the Company or any of its affiliated entities during the twelve (12) months
prior to the Date of Termination, or

 

(C)           that calls for the application of specialized knowledge or skills
substantially related to those used by the Executive in the Executive’s
activities with the Company or any of its affiliated entities during the twelve
(12) months prior to the Date of Termination.

 

For purposes of this Agreement, “Competitive Enterprise” means any business
enterprise anywhere worldwide that either (A) engages in the manufacture and
sale of blast- and ballistic- protected wheeled vehicles for the US or foreign
militaries or (B) holds a 5% or greater equity, voting or profit participation
interest in any enterprise that engages in such a competitive activity.

 

(b)           Non-Solicit.  During the Restricted Period, the Executive shall
not, in any manner, directly or indirectly (without the prior written consent of
the Company): (i) Solicit any Client to transact business with a Competitive
Enterprise or to reduce or refrain from doing any business with the Company or
any of its affiliated entities, (ii) transact business with any Client that
would cause the Executive to be engaged in a Competitive Enterprise,
(iii) interfere with or damage any relationship between the Company or any of
its affiliated entities and a Client or (iv) Solicit anyone who is then an
employee of the Company or any of its affiliated entities to resign from the
Company or affiliated entity or to apply for or accept employment with any other
business or enterprise.

 

(c)           For purposes of this Agreement, a “Client” means any client or
prospective client of the Company or any of its affiliated entities to whom the
Executive provided services, or for whom the Executive transacted business, or
whose identity became known to the Executive in connection with the Executive’s
relationship with or employment with the Company, and

 

10

--------------------------------------------------------------------------------


 

“Solicit” means any direct or indirect communication of any kind, regardless of
who initiates it, that in any way invites, advises, encourages or requests any
person to take or refrain from taking any action.

 

(d)           Confidential Information.  The Executive hereby acknowledges that,
as an employee of the Company, the Executive will have access to confidential
information of a special and unique nature and value relating to the Company and
its strategic plan and financial operations. The Executive further recognizes
and acknowledges that all such confidential information is the exclusive
property of the Company, is material and confidential, and is critical to the
successful conduct of the business of the Company. Accordingly, the Executive
hereby covenants and agrees not to, at any time, directly or indirectly,
divulge, reveal or communicate any such confidential information to any person,
firm, corporation or entity whatsoever, or use any such confidential information
for the Executive’s own benefit or for the benefit of others. Notwithstanding
the foregoing, the Executive shall be authorized to disclose confidential
information (i) as may be required by law or legal process after providing the
Company with prior written notice and an opportunity to respond to such
disclosure (unless such notice is prohibited by law), (ii) in any criminal
proceeding against the Executive after providing the Company with prior written
notice and an opportunity to seek protection for such confidential information,
and (iii) with the prior written consent of the Company.

 

(e)           Return of Company Property.  On the Date of Termination (or at any
time prior thereto at the Company’s request), the Executive shall return all
property (both tangible and intellectual) belonging to the Company or any of its
affiliated entities (including, but not limited to, files, monthly management
financial booklets, projections, forecasts, balance sheets, income statements,
audited financial statements, total cost development budgets, actual or
prospective purchaser or customer lists, written proposals and studies, plans,
drawings, specifications, reports to creditors, books, accounts, reports to
directors, minutes, resolutions, certificates, bank account numbers, passwords,
rolodexes, identification cards, credit cards, computers, fax machines, cellular
or other telephones, Blackberries, beepers, PDA’s, keys, card access keys to any
building of the Company or any of its affiliated entities, deeds, contracts,
office equipment and supplies, records, computer disks and any other documents
or things received or acquired in connection with the Executive’s employment
with the Company) without retaining any copies or extracts thereof.

 

(f)            Nondisparagement.  The Executive agrees not to make negative
comments or otherwise disparage the Company or any of its affiliated entities or
its or their officers, directors, employees, shareholders, agents or products,
in any manner likely to be harmful to them or their business, business
reputation or personal reputation.

 

(g)           Cooperation.  Upon the receipt of reasonable notice from the
Company (including outside counsel), the Executive agrees that while employed by
the Company and thereafter, the Executive will respond and provide information
with regard to matters in which the Executive has knowledge as a result of the
Executive’s employment with the Company, and will provide reasonable assistance
to the Company, its affiliated entities and their respective representatives in
defense of any claims that may be made against the Company or any of its
affiliated entities, and will assist the Company and its affiliated entities in
the prosecution of any

 

11

--------------------------------------------------------------------------------


 

claims that may be made by the Company or any of its affiliated entities, to the
extent that such claims may relate to the period of the Executive’s employment
with the Company. The Executive agrees to promptly inform the Company if the
Executive becomes aware of any lawsuits involving such claims that may be filed
or threatened against the Company or any of its affiliated entities. The
Executive also agrees to promptly inform the Company (to the extent that the
Executive is legally permitted to do so) if the Executive is asked to assist in
any investigation of the Company or any of its affiliated entities (or their
actions), regardless of whether a lawsuit or other proceeding has then been
filed against the Company or any of its affiliated entities with respect to such
investigation, and shall not do so unless legally required.

 

(h)           Survival.  The obligations contained in this Section 8 shall
survive the termination of the Executive’s employment with the Company and shall
be fully enforceable thereafter.

 

(i)            Validity.  The terms and provisions of this Section 8 are
intended to be separate and divisible provisions and if, for any reason, any one
or more of them is held to be invalid or unenforceable, neither the validity nor
the enforceability of any other provision of this Agreement shall thereby be
affected. The parties hereto acknowledge that the potential restrictions on the
Executive’s future employment imposed by this Section 8 are reasonable in both
duration and geographic scope and in all other respects. If for any reason any
court of competent jurisdiction shall find any provisions of this Section 8
unreasonable in duration or geographic scope or otherwise, the Executive and the
Company agree that the restrictions and prohibitions contained herein shall be
effective to the fullest extent allowed under applicable law in such
jurisdiction.

 

(j)            Tolling.  In the event of any violation of the provisions of this
Section 8 on or after the Date of Termination, the Executive acknowledges and
agrees that the post-termination restrictions contained in this Section 8 shall
be extended by a period of time equal to the period of such violation, it being
the intention of the parties hereto that the running of the applicable
post-termination restriction period shall be tolled during any period of such
violation.

 

9.             Withholding Taxes.  The Company may withhold from all payments
due to the Executive (or the Executive’s beneficiary or estate) hereunder all
taxes which, by applicable federal, state, local or other law or regulation, the
Company is required to withhold therefrom.

 

10.           Reimbursement of Expenses.

 

(a)           If any contest or dispute shall arise under this Agreement
involving the termination of the Executive’s employment with the Company
(including the covenants contained in Section 8) or involving the failure or
refusal of the Company to perform fully in accordance with the terms hereof (a
“Dispute”) and the Executive prevails on the material issues in such Dispute,
the Company shall, upon presentment of appropriate documentation (which
submission shall be made within forty-five (45) days after the resolution of
such Dispute), promptly pay or reimburse the Executive, for all reasonable legal
fees and expenses (including costs of the arbitrators) incurred by the Executive
in connection with such Dispute.

 

12

--------------------------------------------------------------------------------


 

(b)           Notwithstanding the provisions of Section 10(a), the Company
shall, on a quarterly basis, upon presentment of appropriate documentation
(which submission shall be made within forty-five (45) days after the end of
such quarter), reimburse the Executive for all legal fees and expenses
(including costs of the arbitrators), if any, incurred by the Executive in
connection with a Dispute arising on or after a Change in Control (or otherwise
related to a Change in Control), except that the Executive shall reimburse the
Company (to the extent permitted under applicable law) for the fees and expenses
advanced (i) in the event the Executive’s claims are determined to have been
advanced by the Executive in bad faith or were frivolous, or (ii) to the extent
that such legal fees and expenses are determined to be unreasonable.

 

11.           Termination of Agreement.  This Agreement shall be effective on
the Effective Date and shall terminate one year after the date of any written
notification from the Company to the Executive terminating this Agreement;
provided, however, that if a Change in Control occurs while this Agreement is
still operative, any written notification to the Executive terminating this
Agreement (including any written notification given prior to such Change in
Control), shall not be effective prior to the end of the Change in Control
Termination Period; and provided, further, that this Agreement shall continue in
effect following any termination that is not a Nonqualifying Termination which
occurs prior to such termination with respect to all rights and obligations
accruing as a result of such termination.

 

12.           Scope of Agreement.  Nothing in this Agreement shall be deemed to
alter the “at-will” nature of the Executive’s employment or entitle the
Executive to continued employment with the Company.

 

13.           Successors; Binding Agreement.

 

(a)           This Agreement shall not be terminated by any Reorganization. In
the event of any Reorganization, the provisions of this Agreement shall be
binding upon the surviving or resulting corporation or the person or entity to
which such assets are transferred.

 

(b)           The Company agrees that concurrently with any Reorganization that
does not constitute a Non-Control Transaction, it will cause any successor or
transferee unconditionally to assume, by written instrument delivered to the
Executive (or the Executive’s beneficiary or estate), all of the obligations of
the Company hereunder. Failure of the Company to obtain such assumption prior to
the effectiveness of any such Reorganization, shall be a material breach of this
Agreement and shall constitute Good Reason hereunder and shall entitle the
Executive to compensation and other benefits from the Company in the same amount
and on the same terms as the Executive would be entitled hereunder if the
Executive’s employment were terminated following a Change in Control other than
by reason of a Nonqualifying Termination. For purposes of implementing the
foregoing, the date on which any such Reorganization becomes effective shall be
deemed the date Good Reason occurs, and shall be the Date of Termination, if
requested by the Executive.

 

(c)           This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive. This
Agreement shall inure to the

 

13

--------------------------------------------------------------------------------


 

benefit of, and be enforceable by, the Executive’s personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees. If the Executive shall die while any amounts would be
payable to the Executive hereunder had the Executive continued to live, all such
amounts, unless otherwise provided herein, shall be paid in accordance with the
terms of this Agreement to such person or persons appointed in writing by the
Executive to receive such amounts or, if no person is so appointed, to the
Executive’s estate.

 

14.           Notices.  (a) For purposes of this Agreement, all notices and
other communications required or permitted hereunder (each, a “Notice”) shall be
in writing and shall be sent by either party by personal delivery, e-mail, fax
(with a Notice contemporaneously given by another method specified in this
Section 14), recognized overnight commercial courier or United States mail
(certified and return receipt requested, postage prepaid) and shall be deemed to
have been duly given when delivered or five (5) days after deposit in the United
States mail, addressed as follows:

 

 

If to the Company:

Force Protection, Inc.

 

 

9801 Highway 78, Building No. 1

 

 

Ladson, South Carolina 29456-3802

 

 

Attention: General Counsel

 

 

Facsimile: (843) 553.1311

 

 

 

 

If to the Executive:

To the Executive’s last address (or to the last facsimile number) shown on the
records of the Company

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
be effective only upon receipt (or refusal of receipt).

 

(b)           A written notice of the Executive’s Date of Termination by the
Company or the Executive, as the case may be, to the other, shall (i) indicate
the specific termination provision in this Agreement relied upon, (ii) to the
extent applicable, set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated and (iii) specify the termination date (which date
shall be not less than thirty (30) nor more than sixty (60) days after the
giving of such notice or, if later, the date of the Change in Control if the
Executive gives notice of an event described in Section 1(g) which occurs prior
to a Change in Control).

 

15.           Full Settlement; No Mitigation.  The Company’s obligation to make
any payments provided for in this Agreement and otherwise to perform its
obligations hereunder shall be in lieu of and in full settlement of all other
severance or similar payments to the Executive under any other severance or
employment agreement between the Executive and the Company, any severance plan
of the Company and any statutory entitlement (including notice of termination,
termination pay and/or severance pay). The Company’s obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment or
take other action by way of mitigation of the amounts

 

14

--------------------------------------------------------------------------------


 

payable to the Executive under any of the provisions of this Agreement and,
except as provided in Section 3(d), such amounts shall not be reduced whether or
not the Executive obtains other employment.

 

16.           Employment with Subsidiaries.  Employment with the Company for
purposes of this Agreement shall include employment with any Subsidiary or
affiliate entity.

 

17.           GOVERNING LAW; VALIDITY.  THE INTERPRETATION, CONSTRUCTION AND
PERFORMANCE OF THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF SOUTH CAROLINA WITHOUT REGARD
TO THE PRINCIPLE OF CONFLICTS OF LAWS. THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF THIS AGREEMENT, WHICH OTHER PROVISIONS SHALL REMAIN IN
FULL FORCE AND EFFECT.

 

18.           Disputes.

 

(a)           Mandatory Arbitration.  Subject to the provisions of this
Section 18, any Dispute will be finally settled by arbitration in Charleston,
South Carolina administered by the American Arbitration Association (the “AAA”)
under its Commercial Arbitration Rules then in effect. However, the AAA’s
Commercial Arbitration Rules will be modified in the following ways: (i) the
decision must not be a compromise but must be the adoption of the submission by
one of the parties; (ii) the dispute shall be decided by a panel of three
(3) arbitrators, one appointed by each of the parties and the third appointed by
the other two (2) arbitrators or, if the arbitrators do not agree, appointed by
the AAA; (iii) each arbitrator will agree to treat as confidential evidence and
other information presented to them; (iv) there will be no authority to award
punitive damages (and the Executive and the Company agree not to request any
such award); (v) the optional Rules for Emergency Measures of Protections will
apply; (vi) there will be no authority to amend or modify the terms of this
Agreement except as provided in Section 21 (and the Executive and the Company
agree not to request any such amendment or modification); and (vii) a decision
must be rendered within ten (10) business days of the parties’ closing
statements or submission of post-hearing briefs.

 

(b)           Injunctions and Enforcement of Arbitration Awards.  The Executive
or the Company may bring an action or special proceeding in a state or federal
court of competent jurisdiction sitting in Charleston, South Carolina to enforce
any arbitration award under Section 18(a). Also, the Company may bring such an
action or proceeding, in addition to its rights under Section 18(a) and whether
or not an arbitration proceeding has been or is ever initiated, to temporarily,
preliminarily or permanently enforce any part of Section 8. The Executive agrees
that (i) violating any part of Section 8 would cause damage to the Company that
cannot be measured or repaired and that the Company’s remedies at law for a
breach or threatened breach of any of the provisions of Section 8 would be
inadequate, (ii) the Company therefore is entitled to an injunction, restraining
order or other equitable relief restraining any actual or threatened violation
of Section 8 in addition to any remedies at law, (iii) no bond will need to be
posted for the Company to receive such an injunction, order or other relief and
(iv) no proof will be

 

15

--------------------------------------------------------------------------------


 

required that monetary damages for violations of Section 8 would be difficult to
calculate and that remedies at law would be inadequate. In addition, in the
event of a violation by the Executive of Section 8, any severance payments or
benefits being paid to the Executive pursuant to this Agreement or otherwise
shall immediately cease and any severance previously paid to the Executive shall
be immediately repaid to the Company.

 

(c)           Jurisdiction and Choice of Forum. The Executive and the Company
irrevocably submit to the exclusive jurisdiction of any state or federal court
located in Charleston, South Carolina over any Dispute that is not otherwise
arbitrated or resolved according to Section 18(a) This includes any action or
proceeding to compel arbitration or to enforce an arbitration award. Both the
Executive and the Company (i) acknowledge that the forum stated in this
Section 18(c). has a reasonable relation to this Agreement and to the
relationship between the Executive and the Company and that the submission to
the forum will apply even if the forum chooses to apply non-forum law,
(ii) waive, to the extent permitted by law, any objection to personal
jurisdiction or to the laying of venue of any action or proceeding covered by
this Section 18(c) in the forum stated in this Section 18(c), (iii) agree not to
commence any such action or proceeding in any forum other than the forum stated
in this Section 18(c) and (iv) agree that, to the extent permitted by law, a
final and non-appealable judgment in any such action or proceeding in any such
court will be conclusive and binding on the Executive and the Company. However,
nothing in this Agreement precludes the Executive or the Company from bringing
any action or proceeding in any court for the purpose of enforcing the
provisions of Section 18(a) and this Section 18(c).

 

19.           Section 409A of the Code.  The parties agree that this Agreement
is intended to comply with the requirements of Section 409A of the Code and the
regulations and other guidance promulgated thereunder (“Section 409A”) or an
exemption from Section 409A. Notwithstanding anything in this Agreement to the
contrary, if the Executive is a “specified employee” (as described in
Section 409A) on the Date of Termination, any amount to which the Executive
would otherwise be entitled during the first six months following a separation
of service that constitutes nonqualified deferred compensation within the
meaning of Section 409A and that is therefore not exempt from Section 409A as
involuntary separation pay or a short-term deferral will be accumulated and paid
in a single lump sum cash payment (without interest) on the earlier of (i) the
first business day of the seventh month following the date of such “separation
from service” (as defined under Section 409A) or (ii) the date of the
Executive’s death, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein. For purposes of this Agreement, each amount to be
paid or benefit to be provided hereunder shall be construed as a separate
identified payment for purposes of Section 409A. Any payment or benefit due upon
a termination of the Executive’s employment that represents a “deferral of
compensation” within the meaning of Section 409A shall be paid or provided to
the Executive only upon a “separation from service” as defined in Treas. Reg. §
1.409A-1(h).

 

20.           Counterparts.  This Agreement may be executed (including by
facsimile transmission confirmed promptly thereafter by actual delivery of
executed counterparts) in counterparts, each of which shall be deemed to be an
original and all of which together shall constitute one and the same instrument.

 

16

--------------------------------------------------------------------------------


 

21.           Miscellaneous.  No provision of this Agreement may be modified or
waived unless such modification or waiver is agreed to in writing and signed by
the Executive and by a duly authorized officer of the Company. No waiver by
either party hereto at any time of any breach by the other party hereto of, or
compliance with, any condition or provision of this Agreement to be performed by
such other party shall be deemed a waiver of similar or dissimilar provisions or
conditions at the same or any prior or subsequent time. Failure by the Executive
or the Company to insist upon strict compliance with any provision of this
Agreement or to assert any right the Executive or the Company may have
hereunder, including, without limitation, the right of the Executive to
terminate employment for Good Reason or the Company to terminate employment for
Cause, shall not be deemed to be a waiver of such provision or right or any
other provision or right of this Agreement. This Agreement together with all
exhibits hereto sets forth the entire agreement of the parties hereto in respect
of the subject matter contained herein. No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party which are not expressly set forth in this Agreement.
Except as otherwise specifically provided for herein, the rights of, and
benefits payable to, the Executive or the Executive’s estate or beneficiaries
pursuant to this Agreement are in addition to any rights of, or benefits payable
to, the Executive or the Executive’s estate or beneficiaries under any other
employee benefit plan or compensation program of the Company.

 

22.           Section Headings.  The section headings used in this Agreement are
included solely for convenience and shall not affect, or be used in connection
with, the interpretation of this Agreement.

 

IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by a
duly authorized officer of the Company and the Executive has executed this
Agreement on the Effective Date.

 

FORCE PROTECTION, INC.

 

 

 

By:

/s/ Charles Mathis

 

 

Name: Charles Mathis

 

 

Title: Chief Financial Officer

 

 

 

“EXECUTIVE”

 

 

 

/s/ James J. Grazioplene

 

Name: James J. Grazioplene

 

 

17

--------------------------------------------------------------------------------


 

Exhibit A

 

Form of General Release

 

This General Release, dated as of the [·] day of [·] 20[·], is delivered by [·]
(the “Executive”) to and for the benefit of the Released Parties (as defined
below). The Executive acknowledges that this General Release is being executed
in accordance with Section 6 of the Severance Agreement dated [·], 200[·] (the
“Severance Agreement”).

 

1.             General Release.  (a) The Executive, for himself and for the
Executive’s heirs, dependents, assigns, agents, executors, administrators,
trustees and legal representatives (collectively, the “Releasors”) hereby
forever releases, waives and discharges the Released Parties (as defined below)
from each and every claim, demand, cause of action, fee, liability or right of
any sort (based upon legal or equitable theory, whether contractual, common-law,
statutory, federal, state, local or otherwise), known or unknown, which
Releasors ever had, now have, or hereafter may have against the Released Parties
by reason of any actual or alleged act, omission, transaction, practice, policy,
procedure, conduct, occurrence, or other matter from the beginning of the world
up to and including the Effective Date (as defined below), including, without
limitation, those in connection with, or in any way related to or arising out
of, the Executive’s employment or termination of employment or any other
agreement, understanding, relationship, arrangement, act, omission or
occurrence, with the Released Parties.

 

(b)           Without limiting the generality of the previous paragraph, this
General Release is intended to and shall release the Released Parties from any
and all claims, whether known or unknown, which Releasors ever had, now have, or
may hereafter have against the Released Parties including, but not limited to:
(1) any claim of discrimination or retaliation under the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, as amended (excluding claims for accrued, vested benefits
under any employee benefit or pension plan of the Released Parties subject to
the terms and conditions of such plan and applicable law) and the Family and
Medical Leave Act; (2) any claim under the South Carolina Human Affairs Law and
the South Carolina Wage Payment Statute; (3) any other claim (whether based on
federal, state or local law or ordinance, statutory or decisional) relating to
or arising out of the Executive’s employment, the terms and conditions of such
employment, the termination of such employment and/or any of the events relating
directly or indirectly to or surrounding the termination of such employment,
including, but not limited to, breach of contract (express or implied), tort,
wrongful discharge, detrimental reliance, defamation, emotional distress or
compensatory or punitive damages; and (4) any claim for attorney’s fees, costs,
disbursements and the like.

 

(c)           The foregoing release does not in any way affect: (1) the
Executive’s rights of indemnification to which the Executive was entitled
immediately prior to the Date of Termination (as defined in the Severance
Agreement); and (2) the right of the Executive to take whatever steps may be
necessary to enforce the terms of the Severance Agreement.

 

(d)           For purposes of this General Release, the “Released Parties” means
Force Protection, Inc. (the “Company”), all current and former parents,
subsidiaries, related

 

--------------------------------------------------------------------------------


 

companies, partnerships, joint ventures and employee benefit programs (and the
trustees, administrators, fiduciaries and insurers of such programs), and, with
respect to each of them, their predecessors and successors, and, with respect to
each such entity, all of its past, present, and future employees, officers,
directors, members, stockholders, owners, representatives, assigns, attorneys,
agents, insurers, and any other person acting by, through, under or in concert
with any of the persons or entities listed in this paragraph, and their
successors (whether acting as agents for such entities or in their individual
capacities).

 

2.             No Existing Suit.  The Executive represents and warrants that, as
of the Effective Date of this General Release, the Executive has not filed or
commenced any suit, claim, charge, complaint, action, arbitration, or legal
proceeding of any kind against the Company or its subsidiaries or affiliates.
The Executive acknowledges that this General Release does not prohibit the
Executive from filing a charge of discrimination with the Equal Employment
Opportunity Commission.

 

3.             Knowing and Voluntary Waiver.  By signing this General Release,
the Executive expressly acknowledges and agrees that: (a) the Executive has
carefully read it and fully understands what it means; (b) the Executive has
discussed this General Release with an attorney of the Executive’s choosing
before signing it; (c) the Executive has been given at least twenty-one (21)
calendar days to consider this General Release; (d) the Executive has agreed to
this General Release knowingly and voluntarily and was not subjected to any
undue influence or duress; (e) the consideration provided the Executive under
Severance Agreement is sufficient to support the releases provided by the
Executive under this General Release; (f) the Executive may revoke the
Executive’s execution of this General Release within seven (7) days after the
Executive signs it by sending written notice of revocation as set forth below;
and (g) on the eighth day after the Executive executes this General Release (the
“Effective Date”), this General Release becomes effective and enforceable,
provided that the Executive does not revoke this Agreement during the revocation
period. Any revocation of the Executive’s execution of this General Release must
be submitted, in writing, to Force Protection, Inc. 9801 Highway 78, Building
No. 1, Ladson, South Carolina 29456-3802, to the attention of the Co-General
Counsel, stating “I hereby revoke my execution of the General Release.” The
revocation must be personally delivered to the General Counsel or mailed to the
General Counsel and postmarked within seven (7) days of the Executive’s
execution of this General Release. If the last day of the revocation period is a
Saturday, Sunday or legal holiday, then the revocation period will be extended
to the following day which is not a Saturday, Sunday or legal holiday. The
Executive agrees that if the Executive does not execute this General Release or,
in the event of revocation, the Executive will not be entitled to receive any of
the payments or benefits under the Severance Agreement (other than the Accrued
Amounts and the Other Benefits). The Executive must execute this General Release
on or before [·], 20[·].

 

This General Release is final and binding and may not be changed or modified.

 

Date:

 

 

 

 

[                                                ]

 

A-2

--------------------------------------------------------------------------------